WOLF, J.,
Concurring.
I would also conclude that the circuit court applied the incorrect law in determining that the City failed to provide respondent due process. The circuit court’s determination that the City Commission, at a public hearing, could not consider any further statements or consider any new evidence which was not already part of the record sent from the Community Development Board is not supported by any existing law and is in direct contravention of Jennings v. Dade County, 589 So.2d 1337 (Fla. 3d DCA 1991).